DETAILED ACTION
The amendment filed 3/22/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the applicability of the previous rejection(s) to the instantly amended claim(s) have been fully considered and are persuasive.  Therefore, the rejection(s) have been withdrawn.  New grounds of rejection are presented toward all claims, necessitated by the amendment filed 3/22/2021.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 14-15, 19-20, 26-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  

Claims 19 and 20 recite that the density of the drilling fluid is further measured at an entrance (or exit) to (or from) the tubular inside the wellbore.  However, these recitations are indefinite in view of claim 18, to which these claims are dependent and which already recites identical limitations.
The remaining claims are indefinite as being dependent from an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, and 17-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 4,904,603) in view of Scott (US 2007/0087927).  Jones discloses a method comprising: drilling a wellbore penetrating a subterranean formation with a drilling fluid as part of a drilling operation (as in fig 1), the drilling fluid comprising at least two components (col. 1, lines 16-20, col. 1, lines 37+, also as generally known in the art); circulating or otherwise containing the drilling fluid in a flow path that comprises the wellbore (as in fig 1); measuring the density of the drilling fluid at a location along the flow path over a period of time (col. 7, line 50 – col. 8. line 24, as .   
Scott et al. disclose a method wherein a centrifuge (40) is within a flow path of the drilling fluid.  It would have been obvious to one of ordinary skill in the art before the time of filing to provide a centrifuge with the methods of Jones et al. in order to make measurements without requirement sample transportation and to provide a means to adjust solids concentration (Scott et al., paragraph 36).  
In regard to claims 18-20, Jones et al. nor Scott et al. teach measuring the density at an entrance to the tubular inside the wellbore and an exit from the tubular inside the wellbore.  However, it is considered obvious to one of ordinary skill in the art before the time of filing to take the measurements as taught by Jones et al., at these locations in order to provide measurements closest to wellbore conditions (i.e at the exit) and provide measurements of the drilling mud going into the system (i.e. at the entrance) before being subjected to the downhole environment.

Claims 11, 14-15, 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. in view of Scott et al. as applied to claims 1, 4, 6, and 17-25 above, and further in view of Alberty et al. (US 2013/0299241).  Jones et al. and Scott et al. disclose all the limitations of these claims, as similarly applied to claims 1, 4, 6, and 17-25 above, except for changing a revolutions per minute of a drill bit based on the comparison.  Alberty et al. disclose a method wherein a revolutions per minute of a drill bit is changed in order to mitigate observed drilling fluid changes (paragraphs 84, 85).  Therefore it would have been obvious to one of ordinary skill in the art before the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Godbey (US 4,413,511) also discloses determining volume fractions of components of a drilling fluid based on density (abstract, at least).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558.  The examiner can normally be reached on M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
4/29/2021